                                                                                        IN THE UNITED STATES DISTRICT COURT
                                                                                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                                                                 WESTERN DIVISION
                                                                                                  No. 5:18-CV-187-BO


    THEORODE JUSTICE,                                                                                                                                                       )
        Plaintiff,                                                                                                                                                          )
                                                                                                                                                                            )
    V.                                                                                                                                                                      )                              ORDER
                                                                                                                                                                            )
    U.S. DEPARTMENT OF AGRICULTURE,                                                                                                                                         )
    NORTH CAROLINA DEPARTMENT OF                                                                                                                                            )
    HEALTH AND HUMAN SERVICES                                                                                                                                               )
    SECRETARY, and                                                                                                                                                          )
    GRANVILLE COUNTY BOARD OF                                                                                                                                               )
    COMMISSIONERS,                                                                                                                                                          )
          Defendants.                                                                                                                                                       )



                           ... JWs m~tter c~mes before the Court on plaintiffs motions to participate in electronic filing
                               !;,


    [DE 48],'to appoint counsel [DE 49], and to amend the case caption [DE 54].
                                                                                                                                                                                                                                1--1'
                                                                                                                                                                                                               . ' ..           \'
                                                                                                                                                  BACKGROUND

                              Pl~i~tiff brought this prose ~ction. against the U.S. Department of Agriculture, the North

 Carolina
     . . Department
               .    of Health and Human Services Secretary, and the Granville County Board

ofColl1Il?,issi(?ners, challenging the calculation of his Supplemental Nutrition Assistance Program

benefitf P~ait'ltiffs amended complaint voluntarily dismissed all claims against the U.S.

Department of Agriculture. [DE 27].
                              ··,.
                               ~    . ', : . ' .~- -1: .
                                                                                                                                                      . DISCUSSION
                             ,/:

i r·;:.                   :1.: \ :,: :.·-... ·-,:,                                                              . ,.        ;, .. ·.·,.,
Motion to Participate in Electronic Filirig .

                              Plaintiff moves to participate in ele8troni6 fiiing·via CM/ECF. [DE 48]. Except for the
                              ; •    • •   ~   , : l   ,   · ··;   ' -. , •     '   • ,   •         •       •    • •   '.       •   ,       ' ;   •       •       - •                           •     ~.   •   J .   1
                                                                                                                                                                                                                         ...   • ; '.        ; )   ··,      ' : • · ••   :- •   j I"\;· i ; 1
option offoceiving documents 'electronically, the Local Rules and the Electronic Case F1hrig · · ·'
: ·.         ..       ; . ' •• .    : i . ' . '•' :                ~   •, • •       .     '   , '       . . .     .         .           .         .   .       .         .       .   '   •   •       ' .    ' .       ; '. ; • '         ; .. ,· . ' • ' '            f .1- '
Administrative Policies and Procedures Manual ("Policy Manual") do not perriut a pro' se
                                                                                                                                                                                                                                                                                )   • ' -:

                                                                                                                                                                                                                                                                         '·. ·" ,.
                                                                                                                                                                                                                                                            j   :




i   ,J·,__   : ,; :   i   l:.: •... ':
 plaintiffto;participate in CM/ECF. See Policy Manual, Section V.A. Accordingly, plaintiff's·.; , ,

 motion [D:E 48] is denied.
  j   '   •   •   •   ;·       ~   •    '   '   ••   ;           •




 Motion to Agpoint Counsel _

                                   Plaintiff
                                          .
                                             also moves to appoint counsel.
                                                             '      .
                                                                            [DE 49]. "[I]t is well settled that in civil
                                                                                                                   .
                                                                                                                         actions,,
                                                                                                                         . .,, .            .




 the appointment
       . .
                 of
                 . .
                     counsel should
                           .    .
                                    be allowed only in exceptional cases .... '' Cook. v.. . Bounds,
                                                                                       .       .  --
                                                                                                     ·                 '                ~   .                     .           .




 518 F.2d 779, 780 (4th Cir. 1975); Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 19~4), ..

 abrogated on dther grounds by Mallard v. United States Dist. Court for the S. Dist. ofla., 490

 '9.S. 296, 300 .n.J (1989). The Court does not find that exceptional circumstances are present in

 this case. Plaintiff's motion to appoint counsel [DE 49] is denied.

 Motion 'to' Amend Caption

 -._ :.. ' - · In his limend~d complaint, plaintiff voluntarily dismissed his claims against defendant-
                                   ;f   ' '     !•       '           '    •

 U.S. Departmenfof Agriculture. [DE 27~ ,r 9]. Plaintiff moves to alter the caption ofthis'case to
                                                                               I   ,         .   •     .           •       •   ''   j           '   ' '   '   '   '   !   •           •. I~ '   •




feflecithat'change. [DE 54l Plaintiff's' inotion i·s [DE 54] is granted. The U.S.' Depc:1.rtrrientOf'

 Agrf~ulture ·is teciiinated as                                               ~ defendant in this case.

                                                                                                     CONCLUSION

                                                         s
                               Pl~intiff' motions to participate in electronic filing [DE 48] and to appoint ~durisel [DE

49]are DENIED. Plaintiff's niot16n to amend the case caption [DE 54] is GRANTED. Th~ cierk

: is tiJRECTED to terminate the U.S. Department of Agriculture as a defendant in this case.



SO ORDERED, this                                                         7.                day of January, 2020.




                                                                                                       TERRENCE W. BOYLE
                                                                                                       CHIEF UNITED STATES DIST
                                                                                                                                                                                  -    ' ' -    ,,


                                                                                                           2
